Exhibit 10.2

 

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the 13th_ day of ___March____, 2020 (the “Effective Date”), by and between
DURHAM TW ALEXANDER, LLC, a Delaware limited liability company (“Landlord”), and
PRECISION BIOSCIENCES, INC., a Delaware corporation (formerly a North Carolina
corporation) (“Tenant”).

STATEMENT OF PURPOSE

WHEREAS, Landlord and Tenant entered into that certain Lease dated October 2,
2018 (“Initial Lease”) as amended by that certain First Amendment to Lease dated
December 23, 2019 (“First Amendment” and together with the Initial Lease, the
“Existing Lease”), for certain premises containing approximately 33,635 rentable
square feet on the first (1st) floor (the “Existing Premises”) located in the
building known as Biopoint Innovation Labs located at 20 TW Alexander Drive,
Research Triangle Park, North Carolina 27709 (the “Building”), as more
particularly described in the Lease.

WHEREAS, Landlord and Tenant desire to amend the terms of the Existing Lease:
(i) to expand the Existing Premises, and (ii) to modify certain other terms of
the Existing Lease.  For purposes hereof, the Lease as amended by this Amendment
is referred to as the “Lease.”  All capitalized terms not otherwise defined
herein shall have the meanings set forth in the Existing Lease.

NOW, THEREFORE, in consideration of the statement of purpose, the mutual
covenants contained herein and other valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

1.Recitals.  The recitals shall form a part of this Amendment.

2.Expansion of the Premises.  As of the Effective Date, Exhibit A to the First
Amendment is hereby deleted in its entirety and replaced with Exhibit A attached
hereto, and Section 2(a) of the First Amendment is hereby deleted in its
entirety and replaced with the following:

(a)Tenant desires to expand the Existing Premises to include an additional
approximately 16,532 rentable square feet commonly known as Suite 140 along with
an adjoining mailroom located on the first (1st) floor of the Building, all as
further shown on Exhibit A attached hereto and incorporated herein by reference
(the “Expansion Premises”).  For avoidance of ambiguity, Section 1.2 of the
Existing Lease shall also apply to the measurement of the Expansion
Premises.  Effective as of the Expansion Premises Rent Commencement Date (as
defined in Section 2(b) of the First Amendment), the Existing Premises shall be
expanded by adding the Expansion Premises and the term “Premises” under the
Lease shall be redefined to be approximately 33,828 rentable square feet of
space (the “Revised Premises”).

1



304420096.3

 

 

 

 



--------------------------------------------------------------------------------

 

3.Base Rent.  Tenant shall continue pay Base Rent for the Existing Premises in
accordance with Section 4(a) of the First Amendment.  As of the Effective Date
Section 4(b) of the First Amendment which provides the Base Rent for the
Expansion Premises is hereby deleted in its entirety and replaced with the
following:

(b)Notwithstanding anything contained in the Lease to the contrary, commencing
on the Expansion Premises Rent Commencement Date and continuing through the
First Extension Term Expiration Date, Tenant shall, at the time and in the
manner provided in the Lease, pay to Landlord as Base Rent for the Expansion
Premises, the amounts set forth in the following rent schedule, plus any
applicable tax thereon:

 

Time Period*

Annual Base

Rent

Monthly

Installment
of Base Rent

Annual Base Rent
per Rentable Square

Foot

07/01/2020 - 06/30/2021**

$462,896.04

$38,574.67

$28.00

07/01/2021 - 06/30/2022

$476,782.92

$39,731.91

$28.84

07/01/2022 - 06/30/2023

$491,165.76

$40,930.48

$29.71

07/01/2023 - 06/30/2024

$505,879.20

$42,156.60

$30.60

07/01/2024 - 06/30/2025

$520,923.36

$43,410.28

$31.51

07/01/2025 - 06/30/2026

$536,628.72

$44,719.06

$32.46

07/01/2026 - 06/30/2027

$552,664.80

$46,055.40

$33.43

07/01/2027 - 08/31/2027

$569,362.08

$47,446.84

$34.44

 

*Note:  Notwithstanding the above table, the dates of the time periods set forth
therein will be adjusted based on the actual Expansion Premises Rent
Commencement Date if such date occurs on a date earlier than July 1, 2020, but
the final date shall remain the same.

 

**Note:  Provided Tenant is not in monetary default of the terms of this Lease,
after expiration of any applicable notice and cure period, Tenant shall have no
obligation to pay any Base Rent attributable to: (i) the first two (2) months of
for the Expansion Premises, and only the Expansion Premises, following the
Expansion Premises Rent Commencement Date (the “Expansion Premises Abatement
Period”).  Tenant shall be obligated to pay all of Tenant’s Share of Direct
Expenses attributable to the Expansion Premises during the Expansion Premises
Abatement Period.

2

304420096.3

--------------------------------------------------------------------------------

 

4.Additional Rent.  The term “Tenant’s Share” under the Lease shall be redefined
to be 22.71% as of the Expansion Premises Rent Commencement Date.  

5.Security Deposit.  Prior to the Effective Date, Tenant shall provide an
additional One Thousand Eight Hundred One and 36/100 Dollars ($1,801.36) (which
is four (4) months Base Rent for the Expansion Premises at a rate of $38,574.67
per month less the Security Deposit required under Section 7 of the First
Amendment) to be added to the Security Deposit under the Lease, which shall mean
the total Security Deposit amount required under the Lease shall be Three
Hundred Four Thousand One Hundred Ninety-Seven and 36/100 Dollars ($304,197.36)
(the “Revised Premises Security Deposit”).  For the avoidance of doubt, the
Revised Premises Security Deposit shall be held pursuant to Article 21 of the
Initial Lease and this Section 5 shall control future reductions of the Revised
Premises Security Deposit.  So long as Tenant has not been in default beyond any
applicable notice and cure period at any time during the Term of the Lease, then
at the end of the third (3rd) Lease Year, the Revised Premises Security Deposit
shall be reduced to Two Hundred Twenty-Eight Thousand One Hundred Forty-Eight
and 02/100 Dollars ($228,148.02).  So long as Tenant has not been in default
beyond any applicable notice and cure period at any time during the Term of the
Lease, then at the end of the fifth (5th) Lease Year, the Revised Premises
Security Deposit shall be reduced to One Hundred Fifty-Two Thousand Ninety-Eight
and 68/100 Dollars ($152,098.68) for the remainder of the Lease Term, as
extended.

6.Tenant Improvements Allowance.  As of the Effective Date, the term “Tenant
Improvements Allowance” under Section 2.1 of Exhibit C to the First Amendment
shall be redefined to be $909,260.00 for the Expansion Premises (i.e., $55.00
per rentable square foot of the Expansion Premises).

7.Updated Fit Plan.  As of the Effective Date, the Fit Plan attached as
Attachment 1 to Exhibit C of the First Amendment is hereby deleted and replaced
with Attachment 1 attached to this Amendment.  

8.Brokers.  Landlord and Tenant hereby warrant to each other that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Amendment, excepting only the real estate brokers or agents specified in
Section 13 of the Initial Lease Summary (the “Brokers”), and that it knows of no
other real estate broker or agent which represented said party who is entitled
to a commission in connection with this Amendment.  Landlord and Tenant each
agree to indemnify and defend each other against and hold the indemnified party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party.

3

304420096.3

--------------------------------------------------------------------------------

 

9.Counterparts/Signatures.  This Amendment may be executed in counterparts.  All
executed counterparts shall constitute one agreement, and each counterpart shall
be deemed an original.  The parties hereby acknowledge and agree that electronic
signatures, facsimile signatures or signatures transmitted by electronic mail in
so-called “pdf” format shall be legal and binding and shall have the same full
force and effect as if an original of this Amendment had been
delivered.  Landlord and Tenant (i) intend to be bound by the signatures
(whether original, faxed or electronic) on any document sent by facsimile or
electronic mail, (ii) are aware that the other party will rely on such
signatures, and (iii) hereby waive any defenses to the enforcement of the terms
of this Amendment based on the foregoing forms of signature.

10.Miscellaneous.  This Amendment shall become effective only upon full
execution and delivery of this Amendment by Landlord and Tenant.  This Amendment
contains the parties’ entire agreement regarding the subject matter covered by
this Amendment, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter.  There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this
Amendment.  This Amendment shall be construed and enforced in accordance with
the laws of the State of North Carolina.  Except as modified by this Amendment,
the terms and provisions of the Lease shall remain in full force and effect, and
the Lease, as modified by this Amendment, shall be binding upon and shall inure
to the benefit of the parties hereto, their successors and permitted assigns.

[Signature Page Follows]

[The remainder of this page has been intentionally left blank]

4

304420096.3

--------------------------------------------------------------------------------

 

LANDLORD AND TENANT enter into this Amendment as of the Effective Date above.

 

LANDLORD:

DURHAM TW ALEXANDER, LLC,

a Delaware limited liability company

 

 

 

 

 

By:

 

/s/Jamison N. Peschel

 

Name:

 

JAMISON PESCHEL

 

Title:

 

Authorized Signatory

 

 

 

 

TENANT:

 

 

 

 

PRECISION BIOSCIENCES, INC.,

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Sinu Bhandaru

 

Name:

 

Sinu Bhandaru

 

Title:

 

Vice President Operations & IT

 

 

 

5

304420096.3

--------------------------------------------------------------------------------

 

EXHIBIT A

THE EXPANSION PREMISES

 

[g03fprgkbjga000001.jpg]

 

 

A-1

304420096.3

--------------------------------------------------------------------------------

 

ATTACHMENT 1

FIT PLAN

 

[g03fprgkbjga000002.jpg]

 

 

 

304420096.3